Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no 16/358,507, filed 03/19/2019, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes as a divisional of the above cited application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 7-9, 13-15 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blankenship et al. (US 2011/0051654; hereinafter Blankenship) in view of Akhtar et al. (US 2015/0236777; hereinafter Akhtar).

Regarding claim 1, Blankenship shows a method (Figure 6 shows a method for wireless communications.) for wireless communications, comprising: 
receiving, at a relay device in a wireless network (Figure 1; noted relay node(s) (RN) in a wireless network), an access system information (SI) configuration and a backhaul system information (SI) configuration from a network node in the wireless network (Figure 6; Par. 0034-0035, 0041, 0053; noted first RN receives system information from DeNB.  System information includes at least configuration information for backhaul link (uplink/downlink) to be used between the first RN and the DeNB.  System information also used to set up access link with the UE.); and
determining, based at least in part on the access SI configuration, access SI for one or more devices to access a cell supported by the relay device (Figure 6; Par. 0034-0035, 0041, 0053; noted first RN receives system information from DeNB.  System information includes at least configuration information for backhaul link (uplink/downlink) to be used between the first RN and the DeNB.  System information also used to set up access link with the UE.), wherein the access SI is different from backhaul SI used for communication with the network node or another network node of the wireless network (Figure 1; Par. 0022, 0032-0035, 0053; noted also system information includes information for configuration of backhaul link and also includes information for configuration of access link.  Backhaul link is used for communications between the first RN and the DeNB and the access link is used for communications between the DeNB and the UEs.).
Blankenship shows all of the elements as discussed above.  Blankenship does not specifically show transmitting a synchronization signal (SS) that indicates the access SI to the one or more devices in the wireless network.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Akhtar.  Specifically, Akhtar shows transmitting a synchronization signal (SS) that indicates the access SI to the one or more devices in the wireless network (Figure 12; Par. 0084; noted relay 101 transmits its own identifier, pilots/reference signals, synchronization signals and system information when directed by the BS 102 using a control message. The BS 102 may trigger the relay 101 to transmit the unique identifier and relevant information pilots/reference signals, synchronization signals and system information whenever an authorized UE performs network entry while being in the vicinity of the relay 101.).
In view of the above, having the system of Blankenship, then given the well-established teaching of Akhtar, it would have been obvious at the time of filing the application to modify the system of Blankenship as taught by Akhtar, in order to provide motivation for improving the coverage and throughput to a plurality of devices (Par. 0055 of Akhtar).
Regarding claim 2, modified Blankenship shows wherein at least one of the relay device and network node is an integrated access backhaul (IAB) node (Blankenship: Figure 1; Par. 0022; noted the RN and the DeNB considered as an IAB node as they perform communications through the backhaul link.).
Regarding claim 3, modified Blankenship shows wherein the network node is an anchor node (Blankenship: Figure 1; Par. 0022; noted DeNB is an anchor node and also considered as an IAB node as the DeNB perform communications through the backhaul link with the RN(s).).
Regarding claim 7, Blankenship shows an apparatus (Figures 1 and 8 shows a relay node (RN) for wireless communications.) for wireless communications, comprising: 
a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor (Figures 1 and 8; Par. 0059; noted RN to include software stored in memory and executable by a processor to perform the disclosed functions.) to cause the apparatus to: 
receive, at a relay device in a wireless network (Figure 1; noted relay node(s) (RN) in a wireless network), an access system information (SI) configuration and a backhaul system information (SI) configuration from a network node in the wireless network (Figure 6; Par. 0034-0035, 0041, 0053; noted first RN receives system information from DeNB.  System information includes at least configuration information for backhaul link (uplink/downlink) to be used between the first RN and the DeNB.  System information also used to set up access link with the UE.); 
determine, based at least in part on the access SI configuration, access SI for one or more devices to access a cell supported by the relay device Figure 6; Par. 0034-0035, 0041, 0053; noted first RN receives system information from DeNB.  System information includes at least configuration information for backhaul link (uplink/downlink) to be used between the first RN and the DeNB.  System information also used to set up access link with the UE.), wherein the access SI is different from backhaul SI used for communication with the network node or another network node of the wireless network (Figure 1; Par. 0022, 0032-0035, 0053; noted also system information includes information for configuration of backhaul link and also includes information for configuration of access link.  Backhaul link is used for communications between the first RN and the DeNB and the access link is used for communications between the DeNB and the UEs.); and 
a transmitter (Figure 8).
Blankenship shows all of the elements as discussed above.  Blankenship does not specifically show transmitting a synchronization signal (SS) that indicates the access SI to the one or more devices in the wireless network.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Akhtar.  Specifically, Akhtar shows transmitting a synchronization signal (SS) that indicates the access SI to the one or more devices in the wireless network (Figure 12; Par. 0084; noted relay 101 transmits its own identifier, pilots/reference signals, synchronization signals and system information when directed by the BS 102 using a control message. The BS 102 may trigger the relay 101 to transmit the unique identifier and relevant information pilots/reference signals, synchronization signals and system information whenever an authorized UE performs network entry while being in the vicinity of the relay 101.).
In view of the above, having the system of Blankenship, then given the well-established teaching of Akhtar, it would have been obvious at the time of filing the application to modify the system of Blankenship as taught by Akhtar, in order to provide motivation for improving the coverage and throughput to a plurality of devices (Par. 0055 of Akhtar).
Regarding claims 8 and 9, these claims are rejected based on the same reasoning as presented in the rejection of claims 2 and 3, respectively.
Regarding claim 13, Blankenship shows an apparatus (Figures 1 and 8 shows a relay node (RN) for wireless communications.) for wireless communications, comprising: 
means for receiving, at a relay device in a wireless network (Figure 1; noted relay node(s) (RN) in a wireless network), an access system information (SI) configuration and a backhaul system information (SI) configuration from a network node in the wireless network (Figure 6; Par. 0034-0035, 0041, 0053; noted first RN receives system information from DeNB.  System information includes at least configuration information for backhaul link (uplink/downlink) to be used between the first RN and the DeNB.  System information also used to set up access link with the UE.); 
means for determining, based at least in part on the access SI configuration, access SI for one or more devices to access a cell supported by the relay device (Figure 6; Par. 0034-0035, 0041, 0053; noted first RN receives system information from DeNB.  System information includes at least configuration information for backhaul link (uplink/downlink) to be used between the first RN and the DeNB.  System information also used to set up access link with the UE.), wherein the access SI is different from backhaul SI used for communication with the network node or another network node of the wireless network (Figure 1; Par. 0022, 0032-0035, 0053; noted also system information includes information for configuration of backhaul link and also includes information for configuration of access link.  Backhaul link is used for communications between the first RN and the DeNB and the access link is used for communications between the DeNB and the UEs.); and 
means for transmitting (Figure 8).
Blankenship shows all of the elements as discussed above.  Blankenship does not specifically show transmitting a synchronization signal (SS) that indicates the access SI to the one or more devices in the wireless network.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Akhtar.  Specifically, Akhtar shows transmitting a synchronization signal (SS) that indicates the access SI to the one or more devices in the wireless network (Figure 12; Par. 0084; noted relay 101 transmits its own identifier, pilots/reference signals, synchronization signals and system information when directed by the BS 102 using a control message. The BS 102 may trigger the relay 101 to transmit the unique identifier and relevant information pilots/reference signals, synchronization signals and system information whenever an authorized UE performs network entry while being in the vicinity of the relay 101.).
In view of the above, having the system of Blankenship, then given the well-established teaching of Akhtar, it would have been obvious at the time of filing the application to modify the system of Blankenship as taught by Akhtar, in order to provide motivation for improving the coverage and throughput to a plurality of devices (Par. 0055 of Akhtar).
Regarding claims 14 and 15, these claims are rejected based on the same reasoning as presented in the rejection of claims 2 and 3, respectively.
Regarding claim 19, Blankenship shows a non-transitory computer-readable medium storing code for wireless communications (Figures 1 and 8; Par. 0059; noted RN to include software stored in memory and executable by a processor to perform the disclosed functions.), the code comprising instructions executable by a processor to: 
receive, at a relay device in a wireless network (Figure 1; noted relay node(s) (RN) in a wireless network), an access system information (SI) configuration and a backhaul system information (SI) configuration from a network node in the wireless network (Figure 6; Par. 0034-0035, 0041, 0053; noted first RN receives system information from DeNB.  System information includes at least configuration information for backhaul link (uplink/downlink) to be used between the first RN and the DeNB.  System information also used to set up access link with the UE.); and
determine, based at least in part on the access SI configuration, access SI for one or more devices to access a cell supported by the relay device (Figure 6; Par. 0034-0035, 0041, 0053; noted first RN receives system information from DeNB.  System information includes at least configuration information for backhaul link (uplink/downlink) to be used between the first RN and the DeNB.  System information also used to set up access link with the UE.), wherein the access SI is different from backhaul SI used for communication with the network node or another network node of the wireless network (Figure 1; Par. 0022, 0032-0035, 0053; noted also system information includes information for configuration of backhaul link and also includes information for configuration of access link.  Backhaul link is used for communications between the first RN and the DeNB and the access link is used for communications between the DeNB and the UEs.).
Blankenship shows all of the elements as discussed above.  Blankenship does not specifically show transmitting a synchronization signal (SS) that indicates the access SI to the one or more devices in the wireless network.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Akhtar.  Specifically, Akhtar shows transmitting a synchronization signal (SS) that indicates the access SI to the one or more devices in the wireless network (Figure 12; Par. 0084; noted relay 101 transmits its own identifier, pilots/reference signals, synchronization signals and system information when directed by the BS 102 using a control message. The BS 102 may trigger the relay 101 to transmit the unique identifier and relevant information pilots/reference signals, synchronization signals and system information whenever an authorized UE performs network entry while being in the vicinity of the relay 101.).
In view of the above, having the system of Blankenship, then given the well-established teaching of Akhtar, it would have been obvious at the time of filing the application to modify the system of Blankenship as taught by Akhtar, in order to provide motivation for improving the coverage and throughput to a plurality of devices (Par. 0055 of Akhtar).
Regarding claims 20 and 21, these claims are rejected based on the same reasoning as presented in the rejection of claims 2 and 3, respectively.

Claim(s) 4, 10, 16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blankenship in view of Akhtar and Noh et al. (US 2020/0015208; hereinafter Noh).

Regarding claim 4, modified Blankenship shows all of the elements including transmitting, to the one or more devices, an access SI configuration, as discussed above.  Modified Blankenship does not specifically show transmitting, to the one or more devices, an access SI configuration that indicates an access search space and an access control resource set (CORESET).
However, the above-mentioned claim limitations are well-established in the art as evidenced by Noh.  Specifically, Noh shows transmitting, to the one or more devices, an access SI configuration that indicates an access search space and an access control resource set (CORESET) (Par. 0449; noted the terminal may determine a waveform for uplink signal transmission performed according to uplink configuration information transmitted by a base station by a region (CORESET or search space) in which uplink transmission configuration information (or uplink grant) or uplink scheduling information received from the base station on a downlink control channel is transmitted.).
In view of the above, having the system of Blankenship, then given the well-established teaching of Noh, it would have been obvious at the time of filing the application to modify the system of Blankenship as taught by Noh, in order to provide motivation to effectively transmit data using different type of services in the communication system (Par. 0022 of Noh).
Regarding claims 10, 16 and 22, these claims are rejected based on the same reasoning as presented in the rejection of claim 4.

Claim(s) 5-6, 11-12, 17-18 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blankenship in view of Akhtar, Noh and Sadeghi et al. (US 2014/0086173; hereinafter Sadeghi).

Regarding claim 5, modified Blankenship shows wherein the access SI configuration indicates one or both of a search space and control resource set (CORESET) (Noh: Par. 0449; noted the terminal may determine a waveform for uplink signal transmission performed according to uplink configuration information transmitted by a base station by a region (CORESET or search space) in which uplink transmission configuration information (or uplink grant) or uplink scheduling information received from the base station on a downlink control channel is transmitted.)
Modified Blankenship does not specifically show one or both of a search space and control resource set (CORESET) for an SI grant.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Sadeghi.  Specifically, Sadeghi shows one or both of a search space and control resource set (CORESET) for an SI grant (Par. 0349; noted the WTRU may search for system-information grants in one common (e.g., only one common) search space which is the one that contains ePDCCH.).
In view of the above, having the system of Blankenship, then given the well-established teaching of Sadeghi, it would have been obvious at the time of filing the application to modify the system of Blankenship as taught by Sadeghi, in order to provide motivation to reduce the number of blind decoding required for concurrent detection of PDCCH and ePDCCH (Par. 0349 of Sadeghi).
Regarding claim 6, modified Blankenship shows transmitting, based at least in part on the access SI configuration, a physical downlink control channel (PDCCH) conveying the SI grant (Sadeghi: Par. 0349, 0800; noted the WTRU may search for system-information grants in one common (e.g., only one common) search space which is the one that contains ePDCCH.), wherein the SI grant schedules an SI message via physical downlink shared channel (PDSCH) (Sadeghi: Par. 0800; noted the information from the first cell may includes any of: (1) a RA-RNTI; (2) a PDCCH configuration; (3) a CRS configuration; (4) a downlink assignment of the RAR; and/or (5) ePDCCH resources on which to expect a DCI for the downlink assignment of the RAR.).
Regarding claims 11, 17 and 23, these claims are rejected based on the same reasoning as presented in the rejection of claim 5.
Regarding claims 12, 18 and 24, these claims are rejected based on the same reasoning as presented in the rejection of claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180309560 A1 - relates to a device and a method used in a wireless communication system, and more particularly, to a device and a method of handling common search spaces (CSSs) in a wireless communication system.
US 20180063865 A1 - relates generally to a system and method for wireless communications, and, in particular embodiments, to a system and method for multiplexing of low latency and latency tolerant communications.
US 20170111804 A1 - relates generally to mobile communication systems and, more particularly, to providing secondary coverage in a mobile communication system.
US 20120069790 A1 - relates to a wireless communication system, and more particularly to a method and apparatus for transmitting and receiving backhaul downlink control information in a wireless communication system.
US 20120033588 A1 - relates to a radio communications, and more particularly, to a method for allocating subframes in a radio communications system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached M, T, Th, and F (6:00am-2:30pm), W (6:00am-12 noon) and S (6am-8am).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413